Order entered December 8, 2017




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-17-01363-CV

                         4415 W LOVERS LANE, LLC, Appellant

                                           V.

                 SAM STANTON AND HEATHER STANTON, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-05704-A

                                       ORDER
       Before the Court is court reporter Cathye Moreno’s December 7, 2017 request for an

extension of time to file the record. We GRANT the request and ORDER the motion be filed

no later than December 11, 2017.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE